Citation Nr: 1713882	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, claimed as secondary to right shoulder subacromial bursitis tendinitis.

2. Entitlement to an increased initial disability rating for lumbar spine degenerative disc disease on an extraschedular basis.

3. Entitlement to an increased disability rating for right wrist carpal tunnel syndrome (CTS) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned a 10 percent rating for the Veteran's service-connected right wrist CTS, assigned a noncompensable rating for the Veteran's service-connected lumbar spine disability, and denied service connection for the Veteran's bilateral shoulder disability.

A February 2009 rating decision increased the Veteran's evaluation for lumbar spine disability to 10 percent, effective October 1, 2006, and to 40 percent, effective February 10, 2009. A December 2012 rating decision increased the Veteran's evaluation for his right wrist CTS to 30 percent, effective August 1, 2012. In October 2010, a DRO decision granted service connection with a rating of 10 percent for the Veteran's right shoulder disability but continued to deny the Veteran's claim for service connection for his right shoulder disability.

A July 2015 Board decision denied a rating in excess of 10 percent prior to February 10, 2009 and a rating in excess of 40 percent effective February 10, 2009 for the Veteran's lumbar spine disability, and the Board denied a rating in excess of 10 percent prior to August 1, 2012 and a rating in excess of 30 percent from August 1, 2012 to November 13, 2013 for the Veteran's right wrist CTS. However, effective November 14, 2013, the Board granted a 50 percent rating for the Veteran's right wrist CTS. Finally, the September 2015 Board decision remanded the issue of service connection for the left shoulder and the issues of entitlement to extraschedular ratings for the lumbar spine disability and right wrist CTS. 

The Veteran appealed the Board's determination regarding his right wrist CTS schedular rating to the U.S. Court of Appeals for Veteran's Claims (CAVC). The Court granted a Joint Motion for Remand in April 2016, and in June 2016, the Board continued the Veteran's staged ratings for right wrist CTS as noted above.

The Veteran testified at a formal hearing at the RO before a Decision Review Officer (DRO) in October 2009, and a transcript of the hearing is of record. 

The Board remanded this matter in June 2012, September 2013, and July 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review in regard to the Veteran's extraschedular claims. Stegall v. West, 11 Vet. App. 268 (1998). However, further development is still necessary in regard to the Veteran's entitlement to service connection for a left shoulder disability.

A September 2016 Supplemental Statement of the Case (SSOC) issued by the RO continued to deny service connection for the Veteran's left shoulder disability and denied extraschedular ratings for the Veteran's lumbar spine disability and right wrist CTS.

The issue of entitlement to an increased rating for right shoulder subacromial bursitis tendinitis has been raised by the record via a statement from the Veteran's representative in May 2012. The Board previously referred this claim in June 2012 and September 2013 decisions.  As this disability still has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected right shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The schedular criteria for diseases or injuries of the spine fully contemplate the Veteran's asserted impairment resulting from the service-connected lumbar spine degenerative disc disease.
2. The schedular criteria for paralysis of the median nerve fully contemplate the Veteran's asserted impairment resulting from service-connected right wrist CTS.


CONCLUSIONS OF LAW

1. The criteria for referral for an extraschedular rating for lumbar spine degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5237 (2016).

2. The criteria for referral for an extraschedular rating for right wrist CTS have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124, 4.124a Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its July 2015 remand directives in regard to the veteran's extraschedular claims. The RO considered whether extraschedular considerations for the Veteran's lumbar spine disability and right wrist CTS were warranted, and in the September 2016 SSOC denied extraschedular consideration for these two claims.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record. 
II. Increased Rating on an Extraschedular Basis

(a) Extraschedular Ratings, Generally

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Direct, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1). 

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

(b) Extraschedular Consideration - Lumbar Spine

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability, claimed as degenerative disc disease, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, limitation of motion due to pain, and, during flare-ups, the Veteran reported he would be unable to work until the pain wore off, which would last anywhere from 30 minutes to three to four hours. The Veteran reported intermittent pain and numbness in his right lower extremity, and a VA examination in November 2013 noted moderate radiculopathy in the right lower extremity. However, the Veteran was awarded service connection and a 20 percent rating in a December 2013 rating decision. Therefore, the Veteran has been compensated for these symptoms under the schedular criteria, and to consider these symptoms on an extraschedular basis would constitute pyramiding. 38 C.F.R. § 4.14.
The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, and limitations of motion of the spine, including due to pain and other orthopedic factors that result in functional impairment. 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The schedular criteria also considers other clinical findings such as muscle spasm, guarding, abnormal gait, abnormal spinal contours, and incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the Veteran's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  
All the symptomatology and functional impairment described above result from the limitation of motion of the lumbar spine, to include as due to pain, stiffness, and muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly, as limitation of motion, muscle spasm, tenderness, or antalgic gait, or indirectly, as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  
The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine. 38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.
(c) Extraschedular Consideration - Right Wrist CTS
 
Turning to the Veteran's right wrist CTS, the Board finds that all the symptomatology and impairment caused by this disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  
The schedular criteria specifically provide for disability ratings for neurological disabilities based on subjective symptoms and objective signs of nerve pathology. In this regard, the Veteran's right carpal tunnel is manifested by pain, numbness, swelling, tingling, tenderness, and decreased functional capacity with prolonged use. See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715. The Veteran has reported functional impairments such as difficulty grasping, dressing, lifting, writing, typing, and using a mouse; however, such impairments are considered as part of the schedular rating criteria. The Veteran's reported use of a wrist brace for support, which is indicative of the severity of the symptoms, is not a symptom of the CTS but an action on the part of the Veteran in response to his symptoms. Accordingly, the Board finds the schedular criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. 
Furthermore, the evidence of record has not suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). Therefore, the Board finds the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
ORDER

Entitlement to an increased initial disability rating on an extraschedular basis for a lumbar spine disability, claimed as degenerative disc disease, is denied.

Entitlement to an increased initial disability rating on an extraschedular basis for right wrist CTS is denied.


REMAND

The Board finds it does not have a well-supported medical opinion regarding the nature and etiology of the Veteran's current left shoulder disability. The Veteran's medical records indicate he has been diagnosed with left shoulder strain, left shoulder bursitis, and left shoulder OS acromiale. It is unclear from the April 2016 VA examination and supplemental opinions provided in June and August 2016 the precise nature of the Veteran's current left shoulder disability. 

Furthermore, the Board finds that while the most recent supplemental opinions provide an opinion as to whether or not the Veteran's left shoulder disability is secondary to the Veteran's service-connected right shoulder disability, they do not provide a well-supported opinion for whether or not the Veteran's current disability is directly related to service, especially given the April 2004 report of left shoulder pain in the STRs, as well as the references to a left shoulder strain while in service. 

Finally, the Board finds it was noted at the November 2013 VA examination that the Veteran referenced a full left shoulder work-up that was to be done by a private physician, and the VA examiner, in the November 2013 VA examination report, noted that if the Veteran continues to have difficulty with his left shoulder, a detailed work-up of the left shoulder would need to be done. Based on the Veteran's continued reports of pain in his left shoulder, the Board finds a work-up of the left shoulder is proper at this time to understand the nature and extent of the Veteran's left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter asking him to identify and provide a new signed release of information for any records relating to his left shoulder. Especially any additional left shoulder work-up the Veteran has undergone since the November 2013 examination. If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records. All attempts to obtain these records should be documented in the claims file. If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran and his representative must be notified of such.

2. Obtain a VA examination with an appropriate examiner. The examination should include a full and detailed work-up of the left shoulder.

The claims file must be reviewed in conjunction with this request and the examination report must reflect that such review occurred. 

The examiner should identify the current nature and etiology of any left shoulder disabilities present, specifically noting any current diagnosis associated with the Veteran's left shoulder and discuss all past diagnoses, including left shoulder strain, left shoulder bursitis, and left shoulder OS acromiale, and whether or not the Veteran currently suffers from these disabilities. 

The examiner is asked to answer the following question: 

(a) Whether it is as least as likely as not (50 percent or more probability) that any left shoulder disability is related to service. The examiner is asked to comment on the April 2004 service treatment record documenting complaints by the Veteran of left shoulder pain after doing push-ups.

If the answer to (a) is negative, then the examiner is asked to answer the following question:

(b) Whether any left shoulder disability is at least as likely as not caused or permanently aggravated by a service-connected right shoulder disability. The examiner is informed that the Veteran is service connected for right shoulder subacromial bursitis tendinitis. The examiner is asked to address both the issues of causation and aggravation.  For example, if the examiner finds that any left shoulder disability is not caused by the service-connected right shoulder, he/she should then answer whether the left shoulder disability is permanently aggravated by the service-connected right shoulder .

A thorough rationale, to include reference to all relevant evidence of record as appropriate, should be provided for all opinions expressed. 

2. Readjudicate the issue. If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response. Thereafter, return the appeal to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


